[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 330
Harkless, Crysler  Histed, F.J. Canty, Percy Werner, EverettPattison and W.K. Amick for respondent. *Page 331 
The defendant's business is to insure or indemnify employers for loss by reason of damages accruing to employees on account of injuries received by the latter for which the employer would be legally liable. This action is for the indemnity alleged to be due plaintiff by reason of damages paid to one of its employees for an injury received by him. The verdict in the trial court was for the plaintiff, but a motion for new trial was sustained, and plaintiff appealed from that order.
The contract of insurance named as the insured, Nelson Morris 
Co., and others set forth in a schedule; the words of the policy being "Nelson Morris and Co., a co-partnership, et al. (See Schedule.)" The schedule named the plaintiff as one of the insured, it being one among a number of others, in which Nelson Morris  Co., had an interest.
The policy contained the following among other conditions, viz:
"B. This policy does not cover loss from liability for injuries or death to or caused by any child employed *Page 332 
by the assured contrary to law or any child employed under fourteen years of age where no statute restricts the age of employment.
"C. Upon the occurrence of an accident the assured shall give immediate written notice thereof, with the fullest information obtainable at the time, to the company's head office in Chicago, or to the company's authorized agent. If a claim is made on account of such accident the assured shall give like notice thereof with full particulars. The assured shall at all times render to the company all co-operation and assistance in his power.
"D. If thereafter any suit is brought against the assured to enforce a claim for damages on account of an accident covered by this policy, the assured shall immediately forward to the company's head office in Chicago, every summous or other process as soon as the same shall have been served on him, and the company will, at its own cost, defend such suit in the name and on behalf of the assured unless the company shall elect to settle the same or to pay the assured the indemnity provided for in condition A hereof.
"E. The assured shall not voluntarily assume any liability, nor shall the assured, without the written consent of the company previously given, incur any expense or settle any claim, except at its own cost, of interfere in any negotiation for settlement or in any legal proceeding; except that the assured may provide at the time of the accident such immediate surgical relief as is imperative. Whenever requested by the company the assured shall aid in securing information and evidence and the attendance of witnesses and in effecting settlements and in prosecuting appeals."
Plaintiff operated a meat packing establishment in St. Joseph, Missouri, and in June, 1906, employed one James Stamp in its service, the evidence tending to show that he represented himself to be sixteen years *Page 333 
of age. In November following he was permanently injured while engaged in performing his duties, and plaintiff immediately telephoned the information to defendant's lawyer in St. Joseph, who had defendant's adjuster or agent who investigated claims, to look into the matter. Plaintiff also reported the injury to defendant's representatives in the city of Chicago, Ill. Defendant treated the matter as one for which it was ultimately liable. In the following April, 1907, James Stamp, through his next friend, brought suit against plaintiff, in the state court, for $25,000 damages, and his father brought his action, for loss of services of his son, in the sum of $2000. The writ and other papers were immediately turned over to defendant who took charge and control and assumed the expense of the defense. Among other things, it had the case of James Stamp transferred to the Federal court under the provision of the federal law. As time approached for trial defendant began negotiations for a settlement of the cases and obtained an offer of $7000 from the attorney of the Stamps. That sum being two thousand dollars more than defendant's maximum liability under the policy, it made necessary to confer with plaintiff as to the proportion each should pay. They did confer, and in the meantime it was, in some way, ascertained that the cases could be adjusted for $6000. Defendant was willing to pay $3500 of this sum and plaintiff $1500. This was only $1000 of being sufficient to meet the terms of the Stamps. About ten months of time had expired from the date of the injury and the cases were approaching trial. Defendant then, without notice to plaintiff of its intentions, took depositions of James Stamp and his mother, whereby it was shown (as we shall assume) that James was, in fact, under fourteen years of age when employed by the plaintiff; and it thereupon, for that reason, denied liability to plaintiff and withdrew from its control and *Page 334 
management of the cases; whereupon plaintiff, after having first conferred with defendant's representatives, made a settlement with the Stamps for $6000, for which judgment was rendered. At this conference it was understood that defendant would make no objection to the reasonableness of the sum paid.
No specific ground was assigned by the trial court for granting a new trial and we will therefore see if there is any ground of defense presented by defendant which should absolve it from liability. It insists in the first place that there is no privity of contract between it and the plaintiff; that is to say, that it contracted with Nelson Morris  Co. alone, and that plaintiff not being the assured mentioned in the policy, cannot maintain an action thereon. We reject this defense. The contract, as will be seen from what we have already written, is not alone with Nelson Morris  Co., but is with others mentioned in the schedule, in which plaintiff's name is found. Plaintiff is thereby named as one of the contracting parties.
But even if it should be conceded that there was some ambiguity as to whether plaintiff was contracted with direct, or only through Nelson Morris  Co., we, under a familiar rule of construction of contracts, should resolve the doubt against defendant for the reason that it prepared the policy and selected the words used to express its meaning. [London Assurance v. Companhia, 167 U.S. 149, 159; Terwilliger National Masonic Ass'n, 197 Ill. 9.]
It will be noticed that by condition "B" above set out, as part of the policy, the defendant expressly disclaimed liability for injury to any child under fourteen years of age employed by the plaintiff. Defendant discovered in the manner we have already stated that James Stamp was under that age, and it now insists upon such fact as a complete bar to plaintiff's claim; and it is conceded it would be, but for its conduct, *Page 335 
which plaintiff designates as a waiver of such defense, or as an election on its part to regard the policy as binding and as entitling plaintiff to reimbursement if Stamp was hurt in such circumstances as would render it liable to him. Defendant answers this by the argument that there can be no estoppel in pais
without knowledge, and that as it did not know Stamp was under fourteen years of age until after the action had been taken which is claimed to constitute the estoppel, none could arise against it. Defendant is not entirely correct in saying it must have had knowledge before its acts could estop it from making use of a fact establishing its non-liability. A party in the position that defendant occupied in this case, may carelessly choose to act without knowledge, or it may regard the matter about which it is concerned as of doubtful character and may choose to act by taking charge of the case. In either instance the assured would have the right to assume that he was acquainted with the situation and was taking such action as was deemed most prudent for his own interests. Such action is sometimes said to constitute an estoppel in pais (Mining Co. v. Fidelity Co.,126 Mo. App. 104; Glens Falls P.C. Co. v. Ins. Co., 162 N.Y. 399); sometimes it is denominated an election of position which cannot afterwards be changed (Tozer v. Ocean Accident Corp.,94 Minn. 478); sometimes it is said to be a contemporaneous construction of the contract by the party claimed to be bound (Employers Liability Co. v. Chicago  Big Muddy Coal Co., 141 Fed. Rep. 962); and yet again it is called a waiver (Glens Falls P.C. Co. v. Ins. Co., 42 N.Y. Sup. 285). But in whatever way it may be designated, it is such conduct on the part of the insurer as will cut him out of a defense he might have made had he insisted upon it at a time when the other party might have taken care of himself to his complete exculpation, or, at least, a betterment *Page 336 
of his condition. If, instead of relying upon his right when the claim was first brought to his attention, he, without due investigation, assumes himself to be liable, sets the assured aside and claims the right of control of the defense, he cannot afterwards ignore the right the assured has acquired by reason of such action, merely because he has made a belated discovery of fact, or law, which he thinks puts the case outside the terms of the policy.
The facts of this case are, beyond question, ample to hold defendant to the election it made to assume liability under the policy and make defense to Stamps' action, and to prevent it from afterwards changing position. In the first place when plaintiff, in compliance with the policy, gave to defendant the information it possessed as to stamp's age, it did not say he was more than fourteen years old; on the contrary, it stated to defendant that "he said he was 16, about, when hired." That manner of statement was, in itself, a suggestion to defendant that plaintiff did not, or might not, know what his age was. It suggested further inquiry. But more than that, the record shows defendant continued in charge of the case for near three months after its own agents and representatives learned that there was grave doubt as to Stamp being over fourteen years. The question of defendant's knowledge, or information which would have led to knowledge, of Stamp's age, was submitted to the jury but the facts were of such indisputable character as would have justified the court in so declaring peremptorily had it been requested.
But, it is earnestly urged that before one can benefit by acts relied upon as constituting an estoppel, or acts in the nature of an estoppel, he must show that he has been prejudiced by such acts, and that plaintiff has not shown that it has been in any wise injured by the course taken by defendant. It would be dangerous *Page 337 
and unjust to allow such position to prevail. Who can say what plaintiff might have done in its own [BAD TEXT] had it not been ousted from control and direction of the defense in the Stamp case? If a man is to bear the burden of the result of a defense to an action, it his privilege to have his own personality appear appear its course. He is entitled to have the results measured up to him and not to some other. [Gore v. Brockman] 138 Mo. App. 231.] The loss of a right to control and manage one's own case is, itself, a prejudice. As we said through Judge JOHNSON in Mining Co. v. Fidelity  Casualty Co. supra, one "must be presumed to have been prejudiced by such conduct and need not be put to the proof that it could have achieved better results had" there been no interference. In referring to a similar situation in Glens Falls P.C. Co. v. Ins. Co., supra, the court said, that "If the insurance company had then notified the cement company that it denied the validity of the policy, the latter company might possibly have settled with Jasmin (injured party) upon more favorable terms than it afterwards did."
We think a new trial should not have been granted, and the judgment will be reversed and the cause remanded, with directions to reinstate the verdict and render judgment thereon. All concur.
 *Page 652